Exhibit 10.3

 

Form of Lock-Up Agreement

 

January __, 2018

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Placement Agent, has entered into, or
proposes to enter into the Placement Agency Agreement (the “Placement Agency
Agreement”) with My Size, Inc., a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) of shares (the “Shares”) of common
stock, par value $0.001 per share (the “Common Stock”), of the Company and
common warrants to purchase Common Stock (the “Common Warrants”, and together
with the Shares, the “Securities”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Placement Agency
Agreement.

 

In consideration of the foregoing, and in order to induce you to participate the
Offering, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without the prior
written consent of the Placement Agent (which consent may be withheld in its
sole discretion), the undersigned will not, during the period (the “Lock-Up
Period”) beginning on the date hereof and ending on the earlier of (i) March 31,
2018 and (ii) the date that the Company files its Annual Report on Form 10-K for
the fiscal-year ended December 31, 2017, (1) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, or file (or participate in the filing of) a registration statement
with the Securities and Exchange Commission in respect of, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
shares of Common Stock (including without limitation, shares of Common Stock
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission and
securities which may be issued upon exercise of a stock option or warrant), (2)
enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the shares of, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
shares of Common Stock or such other securities, in cash or otherwise, (3) make
any demand for or exercise any right with respect to, the registration of any
shares of Common Stock or any security convertible into or exercisable or
exchangeable for shares of Common Stock, or (4) publicly announce an intention
to effect any transaction specific in clause (1), (2) or (3) above.

 



 

 

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, or (iii) with your prior written consent, (b) the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan, including any exercise effected by the delivery of
shares of Common Stock of the Company held by the undersigned, (c) the purchase
or sale of the Company’s securities pursuant to a plan, contract or instruction
that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in
effect prior to the date hereof, and (d) the sale of shares to the Company for
purposes of satisfying the undersigned’s tax obligations upon vesting of awards
issued under the Company’s incentive plans. For purposes of this Lock-Up
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of shares of Common Stock
even if such securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from such shares.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the undersigned’s shares of Common Stock except in
compliance with the foregoing restrictions.

 

The undersigned understands that, if the Placement Agency Agreement does not
become effective, or if the Placement Agency Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Shares to be sold thereunder, or if the
Closing Date has not occurred on or before February __, 2018, the undersigned
shall be released from all obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

  Very truly yours,           Name:

 

 

 

 

